CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 1 of 11




                    EXHIBIT B
CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 2 of 11


          Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                       3M Company v. Matthew Starsiak, et al.




           UNITED STATES OF DISTRICT COURT
              DISTRICT OF MINNESOTA


                Court File No: 0:20-CV-01314 (SRN/DTS)
  3M COMPANY,
              Plaintiff,
  vs.
  MATTHEW STARSIAK,
  AMK ENERGY SERVICES LLC, and
  JOHN DOES 1 THROUGH 10, whose
  true names are largely unknown,


              Defendants.




        VIDEOCONFERENCE DEPOSITION VIA ZOOM OF
                  HALEY SCHAFFER




 Taken: July 31, 2020               By Mary Piehl, B.S.Ed, RPR



                           Benchmark Reporting Agency
                                 612.338.3376
                                                                              EXHIBIT B
     CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 3 of 11


                            Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                         3M Company v. Matthew Starsiak, et al.


                                                               Page 10                                                                   Page 12
 1   A.   I asked him when, I asked him about his voicemail                1        message from Mr. Starsiak that Mr. Motalebi
 2        message from Matthew Starsiak, and he said what he               2        forwarded to him, and he said he recalled
 3        remembers is that it was a call that Mr. Starsiak                3        receiving it. I also -- but did not have a copy
 4        left a voicemail for him and that he mentioned he                4        of it anymore. I asked him if he-- about his
 5        was calling, he got his name from Ivan Fong, and                 5        conversation with Eric Schuster when Eric Schuster
 6        he was calling to talk to him about respirators.                 6        first reached out to him by phone.
 7        So that's what I remember. Sorry -- that's what                  7   Q.   And do you know when the call, the voicemail from
 8        he remembered and told me.                                       8        Mr. Starsiak was made to Mr. Motalebi?
 9   Q.    Okay. Is there a copy of, a transcription or a                  9   A.   I believe's around May 7th, give or take a couple
10        copy that voicemail?                                            10        days, or maybe a week or two. I don't recall the
11   A.   No.                                                             11        first date. It was before I talked to
12   Q.    Okay. So he was telling you based on his                       12        Mr. Starsiak, I know that.
13        recollection?                                                   13   Q.    Okay.     And did you discuss anything else with
14   A.   Correct.                                                        14        Mr. Fong in preparation today?
15   Q.    Did Mr. Motalebi discuss with you whether or not               15   A.    No, I did not.
16        he'd ever called Mr. Starsiak back in response to               16   Q.    And other than Mr. Fong and Mr. Motalebi, did you
17        that voicemail?                                                 17        have any other discussions, other than your
18   A.   No, not on that phone cal I.                                    18        counsel, about your deposition testimony today?
19   Q.    Not on that phone call, meaning no with respect to             19   A.    No, I did not.
20        the voicemail he received from Mr. Starsiak?                    20   Q.    Okay. And you mentioned that you reviewed some
21   A.   No. What I mean is that during the phone call I                 21        documents in preparing for today's proceeding.
22        had with him in preparation for my 30( b )( 6)                  22        Can you identify what those documents were?
23        witness, we did not discuss whether or not he                   23   A.    Correspondence.
24        called him back, Mr. Starsiak back.                             24             MS. BUNDY:       Sorry, Ms. Schaffer.    If I
25   Q.    Okay. Did you ever discuss that issue as to                    25        might add, to the extent that those documents



                                                               Page 11                                                                   Page 13
 1        whether or not whether Mr. Motalebi contacted                    1        refreshed your recollection, you're free to
 2        Mr. Starsiak?                                                    2        testify about that.
 3              MS. BUNDY:       I just will caution the                   3           To the extent they didn't, we'd object as
 4        witness, to the extent it was not in connection                  4        work product.
 5        with preparation for the 30(b)(6) and but rather                 5             THE WITNESS: They didn't refresh my
 6        in your role as in-house counsel or related to                   6        recollection.
 7        work product, I'd instruct you not to answer.                    7        BY MR. VACCARO:
 8              THE WITNESS:       I cannot answer that                    8   Q.    Okay.     And just tell me what the general nature of
 9        question because it's work product.                              9        the documents, what types of documents you looked
10        BY MR. VACCARO:                                                 10        at in preparation for today.
11   Q.    Okay. Your discussions with Mr. Fong--                         11   A.   Correspondence,
12              MR. VACCARO:       Kerry, are you taking the              12             MS. BUNDY:       General --
13        position all of those discussions are privileged,               13             THE WITNESS:       Go ahead.
14        or that I can explore Factual issues in connection              14             MS. BUNDY:       General categories, to the
15        with the 30(b)(6), perhaps?                                     15        extent that they'd be something on a privilege log
16              MS. BUNDY: Yeah, to the extent that                       16        or work product log, you can go ahead and answer.
17        Ms. Schaffer had discussions in preparation For                 17             THE WITNESS: Thank you.         Correspondence
18        the 30(b)(6) with Mr. Fong about facts, she can                 18        with Mr. Starsiak and Mr. Schuster.
19        disclose those to you.                                          19        BY MR. VACCARO:
20        BY MR. VACCARO:                                                 20   Q.    Okay.     Anything else?
21   Q.    Okay.   Ms. Schaffer, with that, what were your                21   A.   Other correspondence related to this matter that
22        discussions with Mr. Fong in preparation for your               22        would be work product, privileged.
23        deposition today?                                               23             MR. VACCARO: Counsel, I'm        a   little
24   A.    In preparation for my 30(b)(6) deposition, I asked             24        unclear.    ls the position that documents that were
25        Mr. Fong if he recalled receiving the voicemail                 25        reviewed in connection with preparation for the




                                                           Benchmark Reporting Agency
                                                                 612.338.3376
     CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 4 of 11


                         Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                      3M Company v. Matthew Starsiak, et al.


                                                      Page 34                                                            Page 36
 1   A.    I think a lot of this is probably work product,       1        shield. There are several questions and facts you
 2        because it was done in my -- if you're asking me       2        can uncover from Ms. Schaffer about her
 3        in my personal capacity as part of 3M litigation.      3        discussions with Mr. Starsiak and conclusions or
 4   Q.    Well, I'm just trying --                              4        facts relating to work product. But to the extent
 5   A.    And privilege.                                        5        you're talking about internal in-house
 6   Q.    So the manner in which Mr. Fong reached out to        6        communications relating to legal advice or
 7        you--                                                  7        anticipation of litigation, we'll not do it.
 8              MR. VACCARO: Is there a claim of                 8           To the extent you want to ask her after you
 9        privilege, Kerry?                                      9        received the message what did you do, she can
10              MS. BUNDY: Yeah, I mean what was                10        certainly answer that. To the extent you want to
11        discussed is privileged and work product.             11        explore what was discussed, that clearly is
12              MR. VACCARO: I'm not asking --                  12        privileged.
13              MS. BUNDY: But the manner, the media of         13        BY MR. VACCARO:
14        whether it was by phone or email, that is, she can    14   Q.    Was Mr. Fong physically located in Minnesota at
15        disclose that. We just need to-- Mr. Vaccaro,         15        all times between April and June of 2020?
16        and we're just going to need to proceed pretty        16   A.    He does live in Minnesota. I don't know if he
17        slowly here to make sure we abide by the              17        left for any reason, but he resides in Minnesota
18        privilege.                                            18        and he also offices out of Minnesota at 3M
19            Go ahead, Ms. Schaffer.                           19        headquarters.
20              THE WITNESS: I received both. I had             20   Q.    Okay. And I heard you say he offices outside of
21        received an email from Mr. Rhodes, and I believe I    21        Minnesota as well?
22        may have also had a phone conversation with           22   A.    No. He offices out of 3M headquarters in
23        Mr. Rhodes.                                           23        Minnesota,
24        BY MR. VACCARO:                                       24   Q.    Okay.
25   Q.    Okay. And what did you discuss with Mr. Rhodes?      25   A.    Yes, sorry.


                                                      Page 35                                                            Page 37
 1        I should say Mr. Rhodes --                             1   Q.   That's okay. And were you physically located in
 2              MS. BUNDY: Object.                               2        the state of Minnesota at all times between April
 3        BY MR. VACCARO:                                        3        and June of 2020?
 4   Q.    I'm sorry, did you identify Mr. Rhodes' role at       4   A.   Yes.
 5        3M?                                                    5   Q.    Okay. And I believe, Ms. Schaffer, you've been in
 6   A.    Deputy General Counsel and Vice-President.            6        attendance at prior depositions in this case with
 7   Q.    All right. I missed that, I'm sorry. And what         7        Mr. Starsiak and Mr. Schuster; is that true?
 8        did you discuss with Mr. Rhodes?                       8   A.    Parts of them, yes.
 9              MS. BUNDY: Objection, attorney-client            9   Q    Okay. And Mr. Schuster had testified last
10        privilege.                                            10        Wednesday that he reached out to Mr. Fong on April
11              MR. VACCARO: I'm not clear on boundaries        11        23rd of 2020. Do you recall that testimony?
12        that you're drawing with respect to privilege, and    12   A.   I do not.
13        so it's difficult for me to respond to what 3M has    13   Q.   Okay. I represent to you that Mr. Schuster
14        been asserting against my clients if we're going      14        testified he reached out to Mr. Fong on April
15        to put, use privilege as both a sword and a shield    15        23rd, 2020. I'm trying to understand did you play
16        to protect selective communications, but to use       16        any role in helping Fong or Schuster out in this
17        others against my clients.                            17        April 2020 time period?
18            So while I'm not going to-- if you're making      18             MS. BUNDY: Objection, form.
19        a claim of privilege, you know, we may have to        19            THE WITNESS: I became involved on the
20        have that fight down the road by motion. But I'm      20        morning of May 11th.
21        just telling you that I don't see how information     21        BY MR. VACCARO:
22        such as this has not been put directly in issue my    22   Q.   Okay. You anticipated my question, and I just
23        client.                                               23        wanted to figure out what your first involvement
24              MS. BUNDY: Yeah, so a couple things.            24        was with Mr. Starsiak and at AMK.
25        We're not using attorney-client as a sword and        25   A.   That is I became involved on May 11th, when



                                               Benchmark Reporting Agency
                                                     612.338.3376
         CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 5 of 11


                                Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                             3M Company v. Matthew Starsiak, et al.


                                                                 Page 42                                                                   Page 44
     1    A.     Yes.                                                            1    Q.     So in any event, if you turn to ES168,
     2    Q.     Okay. And what did you do at that time?                         2          Mr. Schuster is writing to Mr. Fong on May 10th,
     3                  MS. BUNDY: Again, to the extent you                  3              kind of in the middle of the page at, looks like
     4          don't -- you can talk about the facts as they                4              8:29. Actually, yeah. Do you see that email
     5          relate to factually what occurred, but to the                    5          there, May 10th, 2020?
     6          extent it relates to attorney-client                             6    A.     Yes, I do.
     7          communications or work product, I'd just caution                 7    Q.     Okay. And Mr. Schuster says to Mr. Fong "I hope
     8          the witness not to answer.                                   8              you can have one of your direct reports call
     9                  THE WlTNESS: I had a conversation with               9              Mr. Starsiak tomorrow morning."
 10             Matthew Starsiak the morning of May 11th, and then          10                  Do you see that there?
 11             another one on, maybe two hours later, at about             11        A.     I do.
 12             11 :30 on May 11th with two of my colleagues.               12        Q.     And Mr. Fong responds to that email at 9 31 p.m.,
 13             BY MR. VACCARO:                                             13              and says "Yes, that is the plan. Thank you and
 14       Q      Okay. And we'll get to that. Let me have you               14              have a good evening."
 15             look at Tab 4, if I could.                                  15       A.      I've got to find it.
 16                     MR. VACCARO: And Mary, could we mark this           16        Q      It's just above that prior email.
 17             as Exhibit 4.                                               17       A.      Right above that prior email I think is another
 18                     (Exhibit No. 4 was marked for                       18              one from Eric Schuster to Ivan Fong.
 19             identification.)                                            19       Q.      So its kind of funny the way the email is.
20                      THE WITNESS: I have Tab 4 open.                     20       A.      Yeah, I see that 9:31.
21              BY MR. VACCARO:                                             21       Q.      Okay. So you see that there Mr. Fong responded?
22        Q.     Okay. And Exhibit 4 is an email string. It                 22       A.      That's correct.
23              starts, the Bates range is ES166 through ES169,             23       Q.      And from everything I've seen, it looks to me like
24              and the email string runs between May 10th, 2020,           24              you are the direct report as referred to in
25              and May 11th, 2020.                                         25              Mr. Schuster's email on ES168. Is that fair?


                                                                 Page 43                                                                   Page 45
 1                Ms. Schaffer, are you familiar with this set               1       A.     Yes.
 2             of emails?                                                    2       Q.     Okay. And how did, how did you reach out to
 3       A.     I saw it after, I think I saw it after your                  3             Mr. Starsiak after this email?
 4             production or Eric Schuster's production. I'm not             4       A.     I believe I called him.
 5             sure.                                                         5       Q.     Okay. Do you know at what number you called him?
 6       Q.     Okay. But before, before our production of                   6       A.     I would have gotten a number from his email.
 7             documents in this litigation were you familiar                7       Q.     Okay. And about what time? That was the morning
 8             with any of those emails?                                     8             of May 11th?
 9       A.     I had not seen the first one.                                9       A.     That is correct.
10       Q. When you say the first one, which specifically                  10       Q.     And about what time?
11             didn't you?                                                  11       A.     I'm estimating it was 8 or 9 o'clock in the
12       A.     I hadn't seen the email between Eric Schuster and           12             morning Central Time, maybe 9:00 in the morning
13             Matthew Starsiak until it was produced in this               13             Central Time.
14             litigation, and I have to look down email by                 14       Q.     Okay. And what did you discuss at that time?
15             email.                                                       15       A.     I told him that I had received his contact
16       Q      Okay.                                                       16             information from Ivan Fong, I told him that my
17       A.     I do not know if I saw ES169 before today, before           17             role on the COVID Team was as litigator to look at
18             production. I don't know if I saw ES168. I may               18             cases for potential bad actors and work with law
19             have seen ES169. I'm not sure.                               19             enforcement, but I also can talk to him, as I've
20       Q.    That's the May 10th email Mr. Schuster.to Mr. Fong           20             done with others, to brief them on distribution
21             at the bottom?                                               21             channels. And I also asked him some questions
22       A.    Yeah, that's correct.                                        22             that he said he couldn't answer. Because he was
23       Q.    And then there's another    --                               23            just the high level CEO, he wanted me to talk to
24       A.    No, I don't think I saw that one, but I'm not                24             his people and employees to get answers. So he
25            sure. To be honest, I don't recall.                           25             suggested that we have a call later on, around




                                                        Benchmark Reporting Agency
                                                                    612.338.3376
         CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 6 of 11


                                 Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                              3M Company v. Matthew Starsiak, et al.


                                                                 Page 46                                                               Page 48
     1        11:30 that day, where he would get his employees              1   A.   No, I don't.
 2            on the line and they could answer the questions               2   Q.   Okay.     Do you know if it's a Minnesota area code?
 3            that I had.                                                   3   A.   I do not.
 4       Q.    About how long did that first call last?                     4   Q.   Did you dial into this conference bridge number on
 5       A.    Maybe ten minutes at the most. He also told me               5        May 11th at 12:30 p.m. Eastern time?
 6            about his military background and his, the same,              6   A.   Yes,I did.
 7            the same biographical information that he told us             7   Q.   And do you remember that phone call?
 8            on the 11 :30 call, or similar information.                   8   A.   Yes, I do.
 9       Q.    Okay. And before you ended that call, how was the            9   Q.   Did 3M make any recording of the conversation-- I
10            call left? What was, who was supposed to do what?            10        should say did 3M make a recording of either of
11       A.    He was going to send us a conference, send me a             11        your conversations with Mr. Starsiak or AMK on May
12            conference line for a follow up phone call, and              12        11th, 2020
13            his employee, Mica--Xavier, I think his last                 13   A.   No.
14            name was -- subsequently sent me an invitation for           14   Q.   Other than the two conversations which you've
15            a conference line.                                           15        referenced that both occurred on May 11th, 2020,
16       Q.    Okay. You read my mind. Turn to Tab 5.                      16        did you have any other telephone contact with
17                   MR. VACCARO: Which we'll label 5, Mary.               17        Mr. Starsiak?
18                   (Exhibit No. 5 was marked for                         18   A.   Yes.
19            identification.)                                             19   Q.   Okay. Can you tell me what other contact you had?
20            BY MR. VACCARO:                                              20   A.   He called me on a Friday evening, maybe at about
21       Q.    And Exhibit 5 is Bates labeled 3M AMK 48, and it            21        5:30, and it was in June. I think it was Friday,
22            is an email from Mica Xavier to Haley Schaffer               22        June 5th. And he left me a voicemail message. He
23            dated May 11th, 2020 at 10:26 a.m. Central Time,             23        then called me back and I picked up the phone. I
24            Central Daylight Time.                                       24        didn't know who was calling me. And he said it
25               Did you, is this the email that you just                  25        was Matthew Starsiak and he had some questions he



                                                                 Page 47                                                               Page 49
 1            referenced from Ms. Xavier forwarding a conference            1        wanted to talk to me about. It was a very short
 2            number to you?                                                2        phone call because I was with my kids and I said,
 3       A.    Yes.                                                         3        "Now is not a good time. Can we talk at another
 4       Q.    Okay. And then it says "We're looking forward to             4        time," or something like that, and he said, "Sure,
 5            speaking with you at 12:30 Eastern today."                    5        no problem."
 6               Do you see that?                                           6   Q.    Okay.     And so this is June 5th, did you say, or
 7       A.    I do see that.                                               7        6th?    I couldn't hear that.
 8       Q.    And do you recognize the 561 area code?                      8   A.    I think it's June 5th. It was the first Friday on
 9       A.    No, I don't.                                                 9        June, it was on a early Friday evening in June, as
10       Q.    Do you know where that area code is?                        10        far as I remember.
11       A.    Nope.                                                       11   Q.    Okay.     The voicemail that you reference, do you
12       Q.    That's not an area code in Minnesota, is it?                12        know if that's been produced in this litigation?
13       A.    I don't know.                                               13   A.    It has. It's the same day as that voicemail. It
14       Q.    Okay. Are you familiar with Minnesota area codes            14        was shortly thereafter.
15            that are 561?                                                15   Q.    Sorry.    I heard what you said but I don't
16       A.    I'm familiar with 612, 952, and 763. I don't know           16        understand.
17            all the Minnesota area codes.                                17   A.    Don't understand, sorry. The phone call, when
18       Q.   That's fine. And if you look at Ms. Xavier's                 18        Mr. Starsiak called me, he called and left me a
19            signature block, she also listed a direct number             19        voicemail. Then he called me shortly thereafter
20            for her as 7 -- two numbers, a direct number and a           20        that voicemail, and that's the conversation I was
21            What's App number, both of which have area code              21        just describing to you, is when we spoke.
22            770.    Did you see that?                                    22   Q.    Okay.     But the voicemail --
23       A.   Yes.                                                         23   A.    So that one has the accurate date. Sorry.
24       Q.   Do you know what part of the country that area               24   Q.    Okay.     I understand. So this is the date that 3M
25            code represents?                                             25        filed its lawsuit against Mr. Starsiak at AMK; is




                                                          Benchmark Reporting Agency
                                                                612.338.3376
         CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 7 of 11


                                Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                             3M Company v. Matthew Starsiak, et al.


                                                                   Page 50                                                                 Page 52
     1        that correct?                                                   1   Q.   Who is Joel Van Heyst?
 2       A.    That's right.                                                  2   A.   He is Global Corporate Security, he sits on Global
 3       Q.    And so did you talk to Mr. Starsiak or did yOu --              3        Corporate Security organization and is involved
 4            how long did the conversation last?                             4        with COVID related fraud, and Michael Gannon is in
 5       A.    A very short amount of time.                                   5        our trademark organization, and he's a lawyer and
 6       Q.    Okay. Any other telephone conversations or other               6        he is also involved in corporate fraud.
 7            contacts with either Mr. Starsiak or any other                  7   Q.   And did I see some reference somewhere that
 8            representative?                                                 8        Mr. Van Heyst was previously an FBI special agent;
 9       A.    Verbal, are you asking about verbal conversations?             9        is that true?
10       Q.    Telephone contacts.                                           10   A.   Yes.
11       A.    Yes. I spoke to Eric Schuster. I called him on                11              COURT REPORTER:    Can you spell his name?
12            May 11th, because after the May 11th, the second               12              THE WITNESS:   V-A-N, space, H-E-Y-S-T,
13            phone call that Starsiak had with his people, we               13        BY MR. VACCARO:
14            at 3M had some concerns about the information that             14   Q.   So other than Mr. Van Heyst, Gannon, and yourself,
15            he had told us. And so I called Mr. Schuster to                15        was anyone else on the call from the 3M side?
16            find out if -- find out about Matthew Starsiak and             16   A.   No.
17            learn more, because Mr. Schuster recommended that              17   Q.    Did you identify Mr. Van Heyst and Michael Gannon
18            we talked to him and I wanted to determine whether             18        on the call?
19            or not he was a fraudster.                                     19   A.   Yes.
20       Q     So the question I asked was whether you had any --            20   Q.   And did you identify Mr. Van Heyst and
21            other than the two phone calls in May 11th and                 21        Mr. Gannon's roles at 3M?
22            this voicemail you referenced on June 5th, if you              22   A.   I said they were working on COVID issues with me,
23            had any other telephone contacts with either                   23        and I had previously told Mr. Starsiak my role in
24            Mr. Starsiak or a representative of AMK. And I                 24        relationship to the COVID team, and so I explained
25            understand you might have spoken to Mr. Schuster,              25        that they were part, they were also dealing with



                                                                  Page 51                                                                  Page 53
 1            but I was just asking about Mr. Starsiak and AMK.               1        COVID issues. I did not identify them by title.
 2       A.    Yeah, I understand.                                            2   Q.    Okay.    In your first call to Starsiak, did you
 3                   MS. BUNDY:   Objection, form.                            3        tell Mr. Starsiak about Mr. Van Heyst or
 4                   THE WITNESS:    Mr. Schuster was connected               4        Mr. Gannon's roles who else were at 3M?
 5            to AMK, and that's why I answered it in that way.               5   A.    No.
 6            BY MR. VACCARO:                                                 6   Q.    Did you explain to Mr. Starsiak or any AMK
 7       Q.    How did you believe he was connected to AMK?                   7        representative why these gentlemen were on the
 8       A.    He made the referral to 3M, and, and that is how I             8        call with you?
 9            understood he was connected to AMK. At that point               9   A.    They didn't ask me, so no.
10            I didn't know if he represented AMK or not as a                10   Q.    Did you tell Mr. Starsiak on the initial call with
11            lawyer.                                                        11        him on the morning of May 11th that you were going
12       Q.    Well, I'll tighten the question a little bit and              12        to be inviting Mr. Van Heyst and Mr. Gannon to
13            say other than the two conversations that you had              13        monitor the phone call?
14            with Mr. Starsiak and AMK representatives on May               14               MS. BUNDY:    Objection, immaterial, beyond
15            11th, as well as the conversation referenced on                15        the scope.
16            June 5th with Mr. Starsiak, did you have any other             16               THE WITNESS:     I did not invite them to
17            telephone contacts with Mr. Starsiak or any AMK                17        monitor the phone call, and I didn't tell him that
18            employee or who you thought was an employee,                   18        because I didn't know at that time.
19            beyond those discussions?                                      19        BY MR. VACCARO:
20       A.    No.                                                           20   Q.    Okay.    When did you, when did you know?
21       Q.   Going back to the second phone call on May 11th,               21   A.    I invited them. Yeah, I don't understand. Did I
22            the conference bridge number that you called into,             22        know what? I invited them to join the phone call
23            who was present on that conference call from 3M?               23        between my call with Mr. Starsiak and my call at
24       A.   I was present, Joel Van Heyst was present and                  24        11:30 with Mr. Starsiak and his team.
25            Michael Gannon was present.                                    25   Q.    And why did you invite them to be involved?




                                                          Benchmark Reporting Agency
                                                                612.338.3376
         CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 8 of 11


                                Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                             3M Company v. Matthew Starsiak, et al.


                                                                 Page 74                                                             Page 76
     1              They talk about needing attorney attestation,           1        but I don't know what-- yeah. You asked me what
     2          and as our website indicates, we do not use                 2        they are. I have no idea. Have I heard of them?
     3          attorney attestation, so that was a fact.                   3        Yes, I have, I've read the complaint.
     4              We asked for a -- we asked questions that he            4   Q.    Fine. Do you know where Star Brands Group is
     5          couldn't answer. He said that he had been getting           5        located?
     6          the runaround by a 3M attorney, and Mr. Fong and I          6   A.    No.
     7          in communications, we both asked him who the 3M             7   Q.    Is Star Brands Group an authorized 3M dealer or
     8          attorney was, and then he, he couldn't identify             8        distributor?
     9          any 3M attorney. We do not use escrow attorneys,            9   A.   Again, I said I don't-- I've heard that name, I
 10             3M attorneys.                                              10        don't know anything about them, other than I've
 11                 Those are some of the facts that I can recall          11        heard Matthew Hise, I've heard Star Brands, and
 12             off the top of my head. I'm sure I could go                12        I've heard them in connection with the case.
 13             through the transcript and email carefully and             13   Q.    Other than that, you don't know anything what Star
 14             give you others if you wanted to do that.                  14        Brands Group was, a business or what it was doing,
 15             BY MR. VACCARO:                                            15        you know nothing.
 16       Q.     What is Star Brands Group?                                16   A.   I know the same information you know from the
 17       A.     I don't know.                                             17        complaint, and the affidavit that I think I might
18        Q.     You don't know what Star Brands Group is?                 18        have read, but I'm not sure.
19        A.     No.                                                       19   Q.    Okay. Has 3M had dealings directly with Star
20        Q.     Were you made aware of any reports, after your            20        Brands?
21              communications with Mr. Starsiak, reporting                21               MS. BUNDY: Objection, form.
22              allegedly improper conduct on the part of                  22               THE WITNESS: I'm not the right person to
23              Mr. Starsiak or AMK?                                       23        answer that. I don't know.
24        A.     Yes.                                                      24        BY MR. VACCARO:
25        Q.     Can you identify what you learned or what you             25   Q.   Okay.


                                                                 Page 75                                                             Page 77
 1             heard in that regard?                                        1   A.    I don't know what you mean by direct dealings.
 2                  MS. BUNDY: I'll instruct the witness                    2        Do you mean are they a customer or are they a
 3             that, you know, to the extent you want to talk               3        distributor? I don't know. I don't know how to
 4             about the report and the facts surrounding it,               4        answer that question.
 5             that's fine, but I caution you not to disclose               5   Q.    You don't know whether they had any connection
 6             attorney-client privilege and work product.                  6        with 3M other than this report that apparently
 7                 THE WITNESS: I, [ -- what ! think I can                  7        they made to 3M?
 8             say without waiving work product and privilege is            8   A.    That's correct. I heard the name Star Brands, as
 9             that I understood a report where Mr. Starsiak was            9        I told you, but I'm not familiar with much about
10             misusing both mine and Mr. Fang's name and                  10        Star Brands.
11             claiming to have a relationship with 3M that he             11   Q.    Is it fair to say that your familiarity with Star
12             did not have, and I understand that From reading            12        Brands is solely a result of 3M having received
13             the complaint.                                              13        the report from Star Brands in May of 2020?
14       Q.     Okay. And do you know who made that report?                14   A.   Yes.
15       A.     I'm sorry?                                                 15   Q.    You don't know of any communications with Star
16       Q.     Do you know who made, do you know who that report?         16        Brands Group before May of 2020.
17       A.     I believe, I am guessing, but I believe it might           17   A.   That's correct.
18             be Matthew Hise.                                            18               MR. VACCARO:     If we could turn to Exhibit
19       Q.     Okay. Who is Matthew Hise?                                 19        8,Tab 8, which will become Exhibit 8.
20       A.    I'm not sure. I believe he might-- again, I'm               20               THE WITNESS: This will take me a second.
21             guessing. This is I'm guessing that he's a CEO or           21        My computer is closed.
22             in charge of Star Brands.                                   22               (Exhibit No. 8 was marked for
23       Q.    Okay. So I'm a little confused because you said             23        identification.)
24             you didn't know what Star Brands Group was.                 24               THE WITNESS: Okay. I have Exhibit 8
25       A.    I don't know what they are. I've heard of them              25        open.



                                                         Benchmark Reporting Agency
                                                               612.338.3376
     CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 9 of 11


                            Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                         3M Company v. Matthew Starsiak, et al.


                                                             Page 86                                                              Page 88
 1        times they do.                                                1               THE WITNESS: As I think you know, I'm a
 2   Q.    Okay. And do you know what--                                 2        litigator at 3M, you know that, working on the
 3   A.    And they    --                                               3        investigation of this case, so I really can't --
 4   Q.    Sorry.                                                       4        and the litigation of this case. So a lot of the
 5   A.    Yeah. You know, the EP website is not only                   5        work around this is work product and privileged.
 6        related to COVID fraud. It's related to many,                 6              I'm certainly prepared to talk about the
 7        many, many, many topics, so I can't tell you when             7        facts, our communications and contacts in the
 8        they do or don't reach out by phone.                          8        notice, as you gave us, with Mr. Starsiak and in
 9   Q.    You don't know what the factors are that might               9        relationship to Minnesota. But I cannot talk
10        determine when a 3M representative would reach out           10        about work product and privileged investigation
11        at opposed to not reaching out?                              11        and litigation strategies.
12             MS. BUNDY: We're really beyond --                       12        BY MR. VACCARO:
13            THE WITNESS: (Talking at the same time.)                 13   Q.   The issue that I'm having is that this is a
14             MS. BUNDY: Ms. Schaffer, we're really                   14        document that has been introduced in the lawsuit
15        beyond the scope of jurisdictional discovery here.           15        and it's a document that's been filed in Federal
16        If you want to ask her about this report, that's             16        Court, and so I think I'm entitled to inquire
17        one thing; now you're asking about broad                     17        reasonably about the circumstances of the document
18        processes.                                                   18        and what actions were taken with respect to, with
19            THE WITNESS: This is managed by                          19        respect to it. And so I'm not understanding why I
20        Compliance Team. I'm not in the Compliance Team,             20        can't inquire as to the facts of what 3M knows and
21        so I do not manage those processes.                          21        what you know personally as to whether
22        BY MR. VACCARO:                                              22        Mr. Starsiak or AMK was contacted, not necessarily
23   Q.    Well, that's fair enough. If you don't know, you            23        any legal strategy or privileged information, but
24        don't know. That's fine.                                     24        simply whether or not he was contacted in
25           Do you know if 3M ever contacted Mr. Starsiak             25        connection with the report. And I don't think


                                                             Page 87                                                              Page 89
 1         to discuss or inquire, inquire as to his version             1        I'm, I'm not seeking anything privileged in that.
 2         of events related to this report to the EP                   2        That's factual, and I think that the witness
 3         website?                                                     3        should be allowed to respond to that question.
 4              MS. BUNDY: That's yes or no question,                   4               MS. BUNDY: So here, let me just interpose
 5         Ms. Schaffer. Do you know if that happened?                  5        a few objections here. One is, as you know, under
 6              THE WITNESS: I don't believe they did,                  6        Topic 4, which I think there is where you are
 7         but I don't know for sure.                                   7        suggesting this lies, you know, we had set forth
 8         BY MR. VACCARO:                                              8        objections on this to which you did not respond.
 9   Q.     I was going to ask, did 3M contact Mr. Starsiak in          9              Secondly, part of those objections is that
10        relation to this report?                                     10        it's clearly outside of jurisdictional discovery.
11              MS. BUNDY: Yeah, and just to the extent                11              Third, if 3M and Ms. Schaffer only know
12        that it is something you know outside of                     12        whether that individual was contacted from
13        attorney-client privilege, you can answer.                   13        attorney-client communications, she cannot
14              THE WITNESS: I can't answer that.                      14        respond. So to the extent Ms. Schaffer can say
15        BY MR. VACCARO:                                              15        that someone at 3M contacted, that's a different
16   Q     Okay. But you personally don't know whether or              16        question than if it's any representative of 3M and
17        not you have contacted Mr. Starsiak or anyone at             17        she only knows that through attorney-client
18        {AMK with respect to the information in this                 18        communications.
19        report; true?                                                19               MR. VACCARO: So is she going to answer
20              MS. BUNDY: Again --                                    20        the question or not? That's where we sort of end
21             THE WITNESS: Again, I--                                 21        up.
22              MS. BUNDY: Sorry.                                      22               MS. BUNDY: Well, I just told you if there
23             THE WITNESS: I believe this is --                       23        are facts that you want to explore outside of what
24              MS. BUNDY: Objection to attorney-client                24        she knows of because of attorney-client
25        privilege and work product.                                  25        communications, she can respond. I think what she



                                                   Benchmark Reporting Agency
                                                         612.338.3376
     CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 10 of 11


                          Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                       3M Company v. Matthew Starsiak, et al.


                                                        Page 126                                                         Page 128

 1         I'm trying to answer your question, so forgive me        1        hand and any customer on the other, involving 3M
 2         if I'm not answering your question. But AMK and         2         masks or respirators?
 3         Matthew Starsiak targeted 3M in making false            3    A.    I'm sorry, can you repeat that one more time? I
 4         statements by reaching out to both myself and Ivan      4         just didn't hear fully.
 5         Fong. They also additionally targeted 3M by going        5               MR. VACCARO: Mary, can you repeat that
 6         through Eric Schuster to reach out to us.                6        one?
 7            They then claimed, as we've just talked about         7               (The requested portion of testi many was
 8         Matthew Hise, to be acting on behalf of 3M.              8        read back by the court reporter.)
 9            In the transcript they claimed to suggest             9        BY MR. VACCARO:
10         that they are doing government bidding for 3M.          10   Q.    Mary, I'll actually re-ask the question. Is 3M
11            They, you know, highjacked my name and Mr.           11        aware of a single transaction that was consummated
12         Fong's name.                                            12        between Mr. Starsiak and AMK on the one hand and
13            They targeted 3M and caused harm to 3M and           13        any customer on the other involving 3M masks or
14         our trademarks by misusing them.                        14        respirators?
15            And you know, there are a number of ways, and        15   A.    3M is not aware of any transactions that closed
16         I could spend some time discussing each one of          16        between AMK and Mr. Starsiak on one hand and a
17         them, in which their whole business model was           17        customer on the other hand that relates to 3M
18         prefaced on their misuse of 3M's respirators, 3M's      18        respirators.
19         marks, and alleged access which they claimed to         19   Q.    Okay. Is 3M aware of any instance in which any
20         offer to potential customers to 3M, which they          20        funds were placed into escrow at the request of
21         never actually had. And so that was how they were       21        Mr. Starsiak or AMK in order to purchase 3M masks
22         transacting business, because their business model      22        or respirators?
23         was, you know, based upon a false premise of a          23   A.    I'm not aware of that. I'm not aware one way or
24         relationship with Minnesota, with Hise Minnesota.       24        the other. Obviously, Mr. Starsiak would know
25         BY MR. VACCARO:                                         25        that. Mr. Vaccaro, I think you're frozen. I


                                                        Page 127                                                         Page 129

 1    Q.    And you've given me a long explanation, but I           1        can't hear you talking.
 2         don't think I got an answer to my question, which        2   Q.    No, I'm just thinking.
 3         was how have defendants transacted business in           3   A.    Sorry.
 4         Minnesota, transacted business in Minnesota.             4   Q.    I can pretend to be frozen, too.
 5   A.     Well, they --                                           5   A.    Thank you.
 6              MS. BUNDY: Objection, asked and answered.           6   Q.    Does 3M have any facts indicating that
 7         I'm sorry.                                               7        Mr. Starsiak or AMK lured unwitting buyers into
 8              THE WITNESS: Yes, l said they reached out           8        placing large amounts of money in escrow to
 9         to 3M in Minnesota. They reached out to me, l was        9        purchase fictitious 3M masks or respirators?
10         in Minnesota. They talked to Joel Van Heyst in          10               MS. BUNDY: Objection, beyond the scope of
11         Minnesota. They talked to Mike Gannon in                11        the jurisdictional discovery. You can answer if
12         Minnesota. They reached out to Ivan Fong in             12        you know.
13         Minnesota. They reached out to Dorsey and               13               THE WITNESS: I don't know the answer to
14         Whitney. They attempted to do a transaction with        14        that question one way or the other.
15         U.S. Bank located in Minnesota. Dorsey and              15        BY MR. VACCARO:
16         Whitney is located in Minnesota. They provided          16   Q     You're not personally aware of that one way or the
17         and offered access to 3M, we're located in              17        other?
18         Minnesota. They misused our trademarks. They            18   A.    I could go back into the documents and look
19         misrepresented their relationship with us, we are       19        through that to answer the question, but sitting
20         based in Minnesota. All of this was part of their       20        here today, I can't recall one way or the other.
21         business model, so that's how they transacted           21   Q.    Does 3M have any facts that Mr. Starsiak or AMK
22         business in Minnesota.                                  22        engaged in any price gouging related to any 3M
23         BY MR. VACCARO:                                         23        products?
24   Q.    Is 3M aware of a single transaction that was            24   A.    Yeah, I think I'd have to go back and look at the
25         consummated between Mr. Starsiak and AMK on one         25        document, because I believe there might be an



                                                 Benchmark Reporting Agency
                                                       612.338.3376
         CASE 0:20-cv-01314-SRN-DTS Doc. 48-2 Filed 08/10/20 Page 11 of 11


                                 Videoconference Deposition via Zoom of Haley Schaffer - 7/31/2020
                                              3M Company v. Matthew Starsiak, et al.


                                                               Page 134                                                              Page 136
     1         get my people on this phone and maybe they can              1        off 3M marks, certainly by offering false access
 2             answer your question."                                      2        to 3M, as he was attempting doing, in addition
 3                 Does that answer your question?                         3        making a substantial profit in a market where the
 4        Q.     Isn't it true that   --                                   4        respirators really needed to go to first
     5    A.    I'm sorry.                                                 5        responders and healthcare workers. To divert them
 6        Q.     Are you done? I'm sorry. I didn't mean to                 6        to those who are not authorized 3M distributors
 7              interrupt.                                                 7        for sale at potentially price gouging prices would
 8        A.    Yeah, no. So I apologize. I said sorry because I           8        lead to a lot of profit for him.
 9             clearly see that I was talking too fast for the             9   Q.    But 3M doesn't have any evidence that Mr. Starsiak
10             court reporter. She raised her hand for me to              10        sold 900 billion respirators or one respirator
11             slow down, so I apologize that I was talking too           11        manufactured by 3M; true?
12             fast.                                                      12   A.    That is true.
13        Q.     Smoke coming out of the ears.                            13               MS. BUNDY: Again, beyond the scope.
14        A.    Or fingers.                                               14        Objecting.
15        Q.     Isn't it true, Ms. Schaffer, that Mr. Starsiak           15               MR. VACCARO: Okay. If we can tum to Tab
16              acknowledged to you at the time of your call with         16        11, which would be Exhibit 11, Mary.
17              him on May 11th, that he had not spoken to a 3M           17               (Exhibit No. 11 was marked for
18              attorney and in fact, that was the purpose for the        18        identification.)
19              call?                                                     19        BY MR. VACCARO:
20        A.    I believe that's true, yes, from what I can               20   Q.    Do you have it, Ms. Schaffer?
21             recall, that he personally had not spoken to a 3M          21   A.    I do. It's still loading, though, so I do not see
22             attorney. That's the way I understood.                     22        it.
23        Q.    I'd like to jump down to the Claim For Relief             23   Q.    That's fine.
24             section of the complaint. I think it's page 36.            24               MS. BUNDY: I'm sorry, did you say Tab 11?
25             You know what, I think I went too far. Sorry, I            25               MR. VACCARO: Tab 11.


                                                               Page 135                                                              Page 137
 1             went too far.                                               1               THE WITNESS: Yes, I have Tab 11 open.
 2                 If you could go to Paragraph 84 of the                  2        BY MR. VACCARO:
 3             complaint, which is on page 26. And this                    3   Q.   And for the record, Tab 11 is a series of
 4             paragraph says "Upon information and belief,                4        documents that starts with Bates 3M AMK 435 and
 5             defendants have made and will continue to make              5        then runs through 3M AM K 448 in sequence, and then
 6             substantial profits and gain from their                     6        there's a break in the sequence by one page. And
 7             unauthorized use of the 3M marks, to which                  7        then it's 383, and AMK 450, and there was a break
 8             defendants are not entitled at law or in equity."           8        in the production because these documents were all
 9                 Do you see that paragraph there?                        9        related documents, and so I put them together to
10       A.     That's, I see that, yes.                                  10        create one exhibit rather than break up the
11       Q.     What facts does 3M have that Mr. Starsiak or AMK          11        exhibit.
12             made substantial profits and gain from that                12              Ms. Schaffer, having looked at Exhibit 11, do
13             unauthorized use of 3M's marks?                            13        you know what these documents are?
14                      MS. BUNDY: Object to the extent it's              14   A.   I haven't looked at the whole exhibit. Would you
15             beyond the scope of the discovery and the notice,          15        like me to?
16             but you can answer in your individual capacity.            16   Q.   Yes, please. Take your time.
17                     THE WITNESS: Yeah. On behalf of 3M, I              17   A.   So the documents appear to be-- I'm looking
18             can't answer that question as a 30(b)(6) witness.          18        through my computer slowly. But they appear to
19             BY MR. VACCARO:                                            19        list those who were, some people who were involved
20       Q.     Is there anyone who can answer that question?             20        in the Personal Safety Division, our Safety and
21       A.    I would have to investigate that. What I can tell          21        Industrial Business GROUP, their lawyers, the
22             you is that if he was selling respirators, 900             22        Marketing, Finance, others who all are located in
23             million -- billion -- let me start over.                   23        Minnesota and would be harmed by Mr. Starsiak's
24                If he was selling 900 billion respirators, he           24        false claim to use of 3M's trademarks and false
25             would be profiting off of 3M marks and profiting           25        offering the assets and use of 3M's names and etc.




                                                       Benchmark Reporting Agency
                                                             612.338.3376
